EXHIBIT 4.1 OPEN-END MORTGAGE, GENERAL MORTGAGE INDENTURE AND DEED OF TRUST FIRSTENERGY NUCLEAR GENERATION CORP. TO THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee Dated As Of June 1, 2009 This Instrument Contains After-Acquired Property Provisions This Indenture constitutes a financing statement filed as a fixture filing under Article 9 of the Uniform Commercial Code (as in effect in the relevant jurisdiction) consisting of “goods” (as defined in such Uniform Commercial Code) which now are or later may become fixtures relating to the real property described in Exhibit A of this Indenture. TABLE OF CONTENTS Page GRANTING CLAUSE FIRST 1 GRANTING CLAUSE THIRD 2 GRANTING CLAUSE FOURTH 2 EXCEPTED PROPERTY 2 ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 7 Section 1.01 General Definitions 7 “Accountant” 7 “Act” 8 “Adjusted Net Earnings” 8 “AEA” 8 “Affiliate” 8 “Annual Interest Requirements” 8 “Applicable Procedures” 8 “Appraiser” 8 “Appraiser’s Certificate” 8 “Authenticating Agent” 8 “Authorized Executive Officer” 9 “Authorized Publication” 9 “Authorized Purposes” 9 “Board of Directors” 9 “Board Resolution” 9 “Bonded” 9 “Bond Register” and “Bond Registrar” 9 “Bonds” 9 “Business Day” 9 “Class “A” Bonds” 10 “Class “A” Mortgage” 10 “Commission” 10 “Company” 10 “Company Order” or “Company Request” 10 “Corporate Trust Office” 10 “corporation” 10 “Cost” 10 “Customary Exceptions” 10 “date of execution and delivery of this Indenture” 10 “Defaulted Interest” 10 “Depository” 11 “Discount Bond” 11 “Dollar” or “$” 11 “Eligible Obligations” 11 “Engineer” 11 “Engineer’s Certificate” 11 “Event of Default” 11 “Excepted Property” 11 “Exchange Act” 12 “Expiration Date” 12 “Fair Value” 12 “Funded Cash” 12 “Generally Accepted Accounting Principles” 12 “Global Bond” 12 “Governmental Authority” 12 “Government Obligations” 13 “Holder” 13 “Indenture” 13 “Independent” 13 “Independent Engineer’s Certificate” 13 “Interest Payment Date” 13 “Investment Securities” 13 “licensed activity” 14 “Lien” 14 “Matured Event of Default” 14 “Maturity” 14 “Mortgaged Property” 14 “Net Earnings Certificate” 14 “Notice of Default” 15 “Nuclear Facility” 15 “Officer’s Certificate” 15 “Opinion of Counsel” 15 “Outstanding” 15 “Paying Agent” 16 “Periodic Offering” 16 “Permitted Liens” 16 “Person” 19 “Place of Payment” 19 “Pledged Bonds” 19 “Predecessor Bond” 19 “Prepaid Lien” 19 “Primary Purposes of the Company’s Business” 19 “Prior Lien” 19 “Property Additions” 20 “Purchase Money Lien” 20 “Redemption Date” 20 “Redemption Price” 20 “Regular Record Date” 20 “Required Currency” 20 “Responsible Officer” 21 “Retired Bonds” 21 “Special Record Date” 21 “Stated Interest Rate” 21 “Stated Maturity” 21 “Successor Corporation” 21 “Tranche” 21 “Trust Indenture Act” 21 “Trustee” 21 “Unbonded” 21 “United States” 22 Section 1.02 Bonded; Funded Cash 22 Section 1.03 Net Earnings Certificate; Adjusted Net Earnings; Annual Interest Requirements 23 Section 1.04 Property Additions; Cost 25 Section 1.05 Compliance Certificates and Opinions 28 Section 1.06 Content and Form of Documents Delivered to Trustee 29 Section 1.07 Acts of Holders 31 Section 1.08 Notices, Etc. to Trustee and Company 34 Section 1.09 Notice to Holders of Bonds; Waiver 35 Section 1.10 Conflict with Trust Indenture Act 35 Section 1.11 Effect of Headings and Table of Contents 36 Section 1.12 Successors and Assigns 36 Section 1.13 Separability Clause 36 Section 1.14 Benefits of Indenture 36 Section 1.15 Governing Law 36 Section 1.16 Legal Holidays 36 Section 1.17 Investment of Cash Held by Trustee 37 Section 1.18 Approval of Signers 37 Section 1.19 No Adverse Interpretation of Other Agreements 37 Section 1.20 Language of Notices, Etc 37 Section 1.21 Security Agreement; Fixture Filing 37 ARTICLE II BOND FORMS 38 Section 2.01 Forms Generally 38 Section 2.02 Form of Trustee’s Certificate of Authentication 38 Section 2.03 Form of Legend for Global Bonds 39 ARTICLE III THE BONDS 39 Section 3.01 Amount of Bonds Unlimited; Issuable in Series 39 Section 3.02 Denominations 44 Section 3.03 Execution, Dating, Certificate of Authentication 44 Section 3.04 Temporary Bonds 44 Section 3.05 Registration, Registration of Transfer and Exchange 45 Section 3.06 Mutilated, Destroyed, Lost and Wrongfully Taken Bonds 47 Section 3.07 Payment of Interest; Interest Rights Preserved 48 Section 3.08 Persons Deemed Owners 49 Section 3.09 Cancellation by Bond Registrar 50 Section 3.10 Computation of Interest 50 Section 3.11 Payment to Be in Proper Currency 50 Section 3.12 CUSIP and ISIN Numbers 50 ARTICLE IV ISSUANCE OF BONDS 51 Section 4.01 General 51 Section 4.02 Issuance of Bonds on the Basis of Pledged Bonds 54 Section 4.03 Issuance of Bonds on the Basis of Property Additions 55 Section 4.04 Issuance of Bonds on the Basis of Retired Bonds 58 Section 4.05 Issuance of Bonds upon Deposit of Cash with Trustee 59 ARTICLE V REDEMPTION OF BONDS 60 Section 5.01 Applicability of Article 60 Section 5.02 Election to Redeem; Notice to Trustee 60 Section 5.03 Selection of Bonds to Be Redeemed 60 Section 5.04 Notice of Redemption 61 Section 5.05 Bonds Payable on Redemption Date 62 Section 5.06 Bonds Redeemed in Part 62 ARTICLE VI REPRESENTATIONS AND COVENANTS 63 Section 6.01 Payment of Bonds; Lawful Possession; Maintenance of Lien 63 Section 6.02 Maintenance of Office or Agency 63 Section 6.03 Money for Bond Payments to Be Held in Trust 64 Section 6.04 Corporate Existence 65 Section 6.05 Maintenance of Properties 66 Section 6.06 Payment of Taxes; Discharge of Liens 66 Section 6.07 Insurance; Nuclear Insurance; Decommissioning 67 Section 6.08 Recording, Filing, Etc. 70 Section 6.09 Waiver of Certain Covenants 71 Section 6.10 Statement as to Compliance 71 Section 6.11 Use of Trust Moneys and Advances by Trustee 72 Section 6.12 Limited Issuance of Class “A” Bonds 72 ARTICLE VII PLEDGED BONDS: ADDITIONAL CLASS “A” MORTGAGES; DISCHARGE OF CLASS “A” MORTGAGE 72 Section 7.01 Registration and Ownership of Pledged Bonds 72 Section 7.02 Payments on Pledged Bonds 72 Section 7.03 Surrender of Pledged Bonds 73 Section 7.04 No Transfer of Pledged Bonds 73 Section 7.05 Voting of Pledged Bonds 73 Section 7.06 Designation of Class “A” Mortgages 74 Section 7.07 Discharge of Class “A” Mortgages 76 ARTICLE VIII POSSESSION, USE AND RELEASE OF MORTGAGED PROPERTY 80 Section 8.01 Quiet Enjoyment 80 Section 8.02 Dispositions without Release 80 Section 8.03 Release of Mortgaged Property if Bonding Ratio Test Satisfied 81 Section 8.04 Release of Limited Amount of Mortgaged Property 82 Section 8.05 Release of Mortgaged Property Not Subject to a Class “A” Mortgage 83 Section 8.06 Withdrawal or Other Application of Funded Cash 85 Section 8.07 Release of Property Taken by Eminent Domain, etc. 87 Section 8.08 Alternative Release Provision 87 Section 8.09 Disclaimer or Quitclaim 88 Section 8.10 Miscellaneous 88 ARTICLE IX SATISFACTION AND DISCHARGE 89 Section 9.01 Satisfaction and Discharge of Bonds 89 Section 9.02 Satisfaction and Discharge of Indenture 91 Section 9.03 Application of Trust Money 91 ARTICLE X EVENTS OF DEFAULT; REMEDIES 92 Section 10.01 Events of Default 92 Section 10.02 Acceleration of Maturity; Rescission and Annulment 93 Section 10.03 Entry Upon Mortgaged Property 94 Section 10.04 Power of Sale; Suits for Enforcement 94 Section 10.05 Incidents of Sale 95 Section 10.06 Collection of Indebtedness and Suits for Enforcement by Trustee 96 Section 10.07 Application of Money Collected 96 Section 10.08 Receiver 97 Section 10.09 Trustee May File Proofs of Claim 97 Section 10.10 Trustee May Enforce Claims Without Possession of Bonds 98 Section 10.11 Limitation on Suits 98 Section 10.12 Unconditional Right of Holders to Receive Principal, Premium and Interest 99 Section 10.13 Restoration of Rights and Remedies 99 Section 10.14 Rights and Remedies Cumulative 99 Section 10.15 Delay or Omission Not Waiver 100 Section 10.16 Control by Majority Holders of Bonds 100 Section 10.17 Waiver of Past Defaults 100 Section 10.18 Undertaking for Costs 101 Section 10.19 Waiver of Appraisement and Other Laws 101 Section 10.20 Defaults under Class “A” Mortgages 101 Section 10.21 Limitation on Remedies 101 ARTICLE XI THE TRUSTEE 102 Section 11.01 Certain Duties and Responsibilities 102 Section 11.02 Notice of Defaults 102 Section 11.03 Certain Rights of Trustee 103 Section 11.04 Not Responsible for Recitals or Issuance of Bonds 104 Section 11.05 May Hold Bonds 104 Section 11.06 Money Held in Trust 104 Section 11.07 Compensation and Reimbursement. 104 Section 11.08 Disqualification; Conflicting Interests 105 Section 11.09 Corporate Trustee Required; Eligibility 105 Section 11.10 Resignation and Removal; Appointment of Successor 106 Section 11.11 Acceptance of Appointment by Successor 107 Section 11.12 Merger, Conversion, Consolidation or Succession to Business 108 Section 11.13 Preferential Collection of Claims Against Company 108 Section 11.14 Co-trustees and Separate Trustees 108 Section 11.15 Appointment of Authenticating Agent 110 ARTICLE XII LISTS OF HOLDERS; REPORTS BY TRUSTEE AND COMPANY 111 Section 12.01 Lists of Holders; Preservation of Information 111 Section 12.02 Reports by Trustee and Company 112 ARTICLE XIII CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 112 Section 13.01 Company May Consolidate, etc., Only on Certain Terms 112 Section 13.02 Successor Corporation Substituted 114 Section 13.03 Extent of Lien Hereof on Property of Successor Corporation 114 Section 13.04 Release of Company upon Conveyance or Other Transfer 114 Section 13.05 Merger into Company; Extent of Lien Hereof 115 ARTICLE XIV SUPPLEMENTAL INDENTURES 115 Section 14.01 Supplemental Indentures Without Consent of Holders 115 Section 14.02 Supplemental Indentures With Consent of Holders 117 Section 14.03 Execution of Supplemental Indentures 119 Section 14.04 Effect of Supplemental Indentures 119 Section 14.05 Conformity With Trust Indenture Act 119 Section 14.06 Reference in Bonds to Supplemental Indentures 119 ARTICLE XV MEETINGS OF HOLDERS; ACTION WITHOUT MEETING 120 Section 15.01 Purposes for Which Meetings May be Called 120 Section 15.02 Call, Notice and Place of Meetings 120 Section 15.03 Persons Entitled to Vote at Meetings; Record Date 121 Section 15.04 Quorum; Action 121 Section 15.05 Attendance at Meetings; Determination of Voting Rights; Conduct and Adjournment of Meetings 122 Section 15.06 Counting Votes and Recording Action of Meetings 123 Section 15.07 Action Without Meeting 123 ARTICLE XVI IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS, AND DIRECTORS 123 Section 16.01 Liability Solely Corporate 123 Exhibit A Property Description (Real Property) A-1 Exhibit B Property Description (Licenses, Permits, Etc.) B-1 Schedule I Recording Information S-1 OPEN-END MORTGAGE, GENERAL MORTGAGE INDENTURE AND DEED OF TRUST, dated as of June 1, 2009, between FIRSTENERGY NUCLEAR GENERATION CORP., a corporation organized and existing under thelaws of the State of Ohio, the post office address of which is 76 South Main Street, Akron, Ohio 44308, and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking association organized and existing under the laws of the United States of America, the post office address of which is 1660 West 2nd Street, Suite 830, Cleveland, Ohio 44113, as Trustee. WITNESSETH: WHEREAS, all capitalized terms used in this Indenture have the respective meanings set forth in ArticleI; and WHEREAS, the Company deems it necessary to borrow and, pursuant to this Indenture, to issue Bonds for its corporate purposes from time to time, and to mortgage and pledge the property hereinafter described to secure payment of the Bonds; and WHEREAS, all acts and things have been done and performed which are necessary to make this Indenture, when duly executed and delivered, a valid and binding mortgage and deed of trust for the security of all Bonds duly issued hereunder and Outstanding from time to time; and the execution and delivery of this Indenture have been in all respects duly authorized. NOW, THEREFORE, to secure the payment of the principal of, premium, if any, and interest, if any, on all Bonds issued and Outstanding under this Indenture when payable in accordance with the provisions thereof and hereof, and to secure the performance by the Company of, and its compliance with, the covenants and conditions of this Indenture, and in consideration of the premises and of One Dollar paid to the Company by the Trustee, the Company hereby grants, bargains, sells, releases, conveys, assigns, transfers, mortgages, pledges, sets over and confirms to The Bank of New York Mellon Trust Company, N.A., as Trustee, and grants to the Trustee a security interest in, the following: GRANTING CLAUSE FIRST All right, title and interest of the Company, as of the date of the execution and delivery of this Indenture, in and to all property, real, personal and mixed located in the State of Ohio or the Commonwealth of Pennsylvania (other than Excepted Property), in any case used or to be used in or in connection with the Primary Purposes of the Company’s Business (whether or not such use is the sole use of such property), including without limitationall right, title and interest of the Company in and to the following property so located (other than Excepted Property):(a)all real property owned in fee, easements and other interests in real property which are specifically described or referred to in Exhibit A attached hereto and incorporated herein by this reference; (b) all licenses, permits to use the real property of others, franchises to use public roads, streets and other public properties, rights of way and other rights or interests relating to the occupancy or use of real property, including without limitation all of the same which are specifically described or referred to in ExhibitB attached hereto and incorporated herein by this reference;(c) all facilities, machinery, equipment and fixtures for the generation or production of electric energy including, but not limited to, all plants, powerhouses, dams, diversion works, generators, turbines, engines, boilers, fuel handling and transportation facilities, air and water pollution control and sewage and solid waste disposal facilities, switchyards, towers, substations, transformers, poles, lines, cables, conduits, ducts, conductors, meters, regulators and all other property used or to be used for any or all of such purposes; (d) all buildings, offices, warehouses, structures or improvements in addition to those referred to or otherwise included in clauses (a) and (c) above; (e) all computers, data processing, data storage, data transmission or telecommunications facilities, equipment and apparatus necessary for the operation or maintenance of any facilities, machinery, equipment or fixtures described or referred to in clauses (c) above; and (f) all of the foregoing property in the process of construction; GRANTING CLAUSE SECOND Subject to the applicable exceptions permitted by Section8.10, Section13.03 and Section13.05, all right, title and interest of the Company in and to all property located in the State of Ohio or the Commonwealth of Pennsylvania (other than Excepted Property) of the kind and nature described in Granting ClauseFirst which may be hereafter acquired by the Company, it being the intention of the Company that all such property acquired by the Company after the date of the execution and delivery of this Indenture shall be as fully embraced within and subjected to the Lien hereof as if such property were owned by the Company as of the date of the execution and delivery of this Indenture; GRANTING CLAUSE THIRD All right, title and interest of the Company in and to any Excepted Property, and any other property, real, personal or mixed, not described in Granting ClauseFirst or Granting ClauseSecond, which may, from time to time after the date of the execution and delivery of this Indenture, by delivery or by one or more indentures supplemental hereto, be subjected to the Lien hereof by the Company or by anyone in its behalf, the Trustee being hereby authorized to receive the same at any time as additional security hereunder; it being understood that any such subjection to the Lien hereof of any Excepted Property or other property as additional security may be made subject to such reservations, limitations or conditions respecting the use and disposition of such property or the proceeds thereof as shall be set forth in such instrument; and GRANTING CLAUSE FOURTH All right, title and interest of the Company in and to all other property of whatever kind and nature subjected or intended to be subjected to the Lien of this Indenture by any of the terms and provisions hereof; EXCEPTED PROPERTY Expressly excepting and excluding, however, from the Lien and operation of this Indenture all right, title and interest of the Company in and to the following property, whether now owned or hereafter acquired (the “Excepted Property”): (a)all cash on hand, in banks or in other financial institutions, deposit accounts, shares of stock, interests in general or limited partnerships, bonds, notes, other 2 evidences of indebtedness and other securities, securities entitlements and investment properties, of whatsoever kind and nature, not hereafter paid or delivered to, deposited with, or held by, the Trustee hereunder or required so to be (including without limitation all right, title and interest to any such cash or property held, in trust or otherwise, for current or projected decommissioning expenditures of the Company in respect of any of its facilities); (b)all contracts, leases, operating agreements and other agreements of whatsoever kind and nature (including pole attachment agreements and joint pole agreements) (except to the extent that any of the same are specifically described in clause (a) or (b) of Granting Clause First of this Indenture, in which case they are included within the Lien of this Indenture); collections from former, present or future customers that are permitted by applicable law to be applied to, or pledged as security for, the repayment of securities issued by or on behalf of the Company, contract rights, bills, notes, chattel paper and other instruments (except to the extent that any of the same constitute securities, in which case they may be separately excepted from the Lien of this Indenture under clause(a) above); all revenues, income and earnings; all accounts, accounts receivable and unbilled revenues, and all rents, tolls, issues, product and profits, claims, credits, demands and judgments; all governmental and other licenses, permits, franchises, consents and allowances, including but not limited to permits licenses and rights (however characterized) granted by any governmental entity with respect to air, water or other types of pollution or pollution credits (except to the extent that any of the same are specifically described in clause(b) of Granting ClauseFirst of this Indenture, in which case they are included within the Lien of this Indenture); and all patents, patent licenses and other patent rights, patent applications, trade names, trademarks, copyrights, domain names, claims, credits, choses in action and other intangible property and general intangibles including, but not limited to, computer software; (c)all motor vehicles, automobiles, buses, trucks, truck cranes, tractors, trailers and similar vehicles and movable equipment; all rolling stock, rail cars, containers and other railroad equipment; all vessels, boats, barges and other marine equipment, all airplanes, helicopters, aircraft engines and other flight equipment, and all components, parts, accessories, supplies and fuel used or to be used in connection with any of the foregoing and all personal property of such character that the perfection of a security interest therein or other Lien thereon is not governed by the Uniform Commercial Code as in effect in the jurisdiction in which such property is located; (d)all goods, stock in trade, wares, merchandise and inventory acquired or otherwise held for the purpose of sale or lease in the ordinary course of business; all spare parts and tools held for use or consumption in, or in the operation of, any properties of the Company; all equipment and other property held in advance of use thereof for maintenance, replacement or fixed capital purposes; all materials, supplies and inventory and other personal property which are consumable (otherwise than by ordinary wear and tear) in their use in or in connection with the operation of the Mortgaged Property; all fuel, including nuclear fuel, whether or not in a form consumable in the operation of the Mortgaged Property, including separate assemblies and components thereof in the forms in which such assemblies and components exist at any time before, during or after the 3 period of the use thereof as fuel (that is, in the case of nuclear fuel, the process, whether physical or chemical, by which the component parts of nuclear fuel are processed, enriched, designed or fabricated into assemblies, which, when loaded into a nuclear reactor, are intended to produce heat through the fission or any other process and thereafter are utilized, disengaged, cooled, stored or reprocessed); (e)all satellites and other equipment and materials used or to be used in outer space; all business machines; all communications equipment (including telephone equipment); all computer equipment; all hand and other portable tools and equipment; all furniture and furnishings; and computers and data processing, data storage, data transmission, telecommunications, record production, storage and retrieval equipment and other facilities, equipment and apparatus, which, in any case, are used primarily for administrative or clerical purposes or are otherwise not necessary for the operation or maintenance of the facilities, machinery, equipment or fixtures described or referred to in clause(c) or (d) of Granting Clause First of this Indenture; and all components, spare parts, accessories, programs (other than computer software) and supplies used or to be used in connection with any of the foregoing; (f)all sand, gravel, rocks, earth, natural gas, coal, lignite, ore, uranium, gas, oil and other minerals and all crops and timber, and all rights and interests in any of the foregoing (including without limitation rights to explore therefor), whether or not such minerals or crops and timber shall have been mined, extracted or harvested or otherwise separated from the land; all mineral rights, leases and royalties and income therefrom; all gas or oil wells or any lease or real estate acquired for the purpose of obtaining gas or oil rights; and all electric energy, gas (natural or artificial), steam, water, ice and other products generated, produced, manufactured, purchased or otherwise acquired by the Company; provided, that the Company’s interest as lessee under that certain Lease Agreement dated as of May 14, 1976, between the State of Ohio (as lessor) and Cleveland Electric Illuminating Company (as lessee), which Lease Agreement was recorded in Volume 22, Page 738 of Lake County, Ohio Records (as such Lease Agreement has heretofore been assigned), shall not be deemed to be Excepted Property pursuant to this clause (f) (it being acknowledged that the Company’s interest in such Lease Agreement shall instead be deemed to be Excepted Property pursuant to Excepted Property clauses (b) and (h)); (g)all real property, leaseholds, gas rights, wells, gathering, tap or other pipe lines, or facilities, equipment or apparatus, in any case used or to be used primarily for the production or gathering of natural gas; (h)all property which is the subject of a lease agreement designating the Company as lessee and all right, title and interest of the Company in and to such property and in, to and under such lease agreement, including without limitation in and to leasehold improvements, whether or not such lease agreement is intended as security (except to the extent that any of the same are specifically described in clause (a) or (b) of Granting Clause First of this Indenture, in which case they are included within the Lien of this Indenture); 4 (i)all facilities, machinery, equipment and fixtures for the appropriation, storage, transmission and distribution of water including, but not limited to, water works, reservoirs, diversion works, stations and substations, transmission pipelines, canals, raceways, flumes, waterways, aqueducts, storage facilities, tanks, purifiers, valves, regulators, pumps, mains, pipes, service pipes, conduits, fittings and connections, services, meters and any and all other property used or to be used for any or all of such purposes; (j)all permits, licenses, franchises and rights not specifically subjected or required to be subjected to the Lien hereof by the express provisions of this Indenture, whether now owned or hereafter acquired by the Company, which by their terms or by reason of applicable law would become void or voidable if mortgaged or pledged hereunder by the Company or which cannot be granted, conveyed, mortgaged, transferred or assigned by this Indenture without the consent of other parties whose consent is not secured, or without subjecting the Trustee to a liability not otherwise contemplated by the provisions of this Indenture, or which otherwise may not be, or are not, hereby lawfully and effectively granted, conveyed, mortgaged, transferred and assigned by the Company; (k)all property, real, personal and mixed, which subsequent to the date of the execution and delivery of this Indenture, has been released from the Lien of this Indenture, and any improvements, extensions and additions to such properties and renewals, replacements and substitutions of or for any parts thereof; (l)all property, real, personal and mixed, which meets all the following conditions: (i) not specifically described in the Granting Clauses of this Indenture, (ii) not specifically subjected or required to be subjected to the Lien hereof by the express provisions of this Indenture, and (iii)not part of or used or for use in connection with any property specifically subjected or required to be subjected to the Lien hereof by the express provisions of this Indenture; (m)the Company’s franchise to be a corporation; and (n)all books and records; provided, however, that, subject to the provisions of Section 13.03, (x) if, at any time after the occurrence of an Event of Default, the Trustee, or any separate trustee or co-trustee appointed under Section 11.14 or any receiver appointed pursuant to Section 10.08 or otherwise, shall have entered into possession of all or substantially all of the Mortgaged Property, all the Excepted Property described or referred to in clauses (b), (c), and (d) then owned or held or thereafter acquired by the Company, to the extent that the same is used in connection with, or otherwise relates or is attributable to, the Mortgaged Property, shall immediately, and, in the case of any Excepted Property described or referred to in clause (h), to the extent that the same is used in connection with, or otherwise relates or is attributable to, the Mortgaged Property, upon demand 5 of the Trustee or such other trustee or receiver, become subject to the Lien of this Indenture to the extent not prohibited by law or by the terms of any other Lien at that time existing on such Excepted Property, and if not so prohibited, junior and subordinate to any such other Lien at that time existing on such Excepted Property, and the Trustee or such other trustee or receiver may, to the extent not prohibited by law or by the terms of any such other Lien (and subject to the rights of the holders of all such other Liens), at the same time likewise take possession thereof, and (y)whenever all Events of Default shall have been cured and the possession of all or substantially all of the Mortgaged Property shall have been restored to the Company, such Excepted Property shall again be excepted and excluded from the Lien hereof to the extent set forth above; it being understood, however, that (i)the Company may pursuant to Granting ClauseThird, subject to the Lien of this Indenture any Excepted Property, whereupon the same shall cease to be Excepted Property and (ii)any property which was Excepted Property and becomes Mortgaged Property, for whatever reason, shall become Mortgaged Property subject to any Liens thereon which exist at the time such property becomes Mortgaged Property. TO HAVE AND TO HOLD all such property, real, personal and mixed, unto the Trustee and its successors and assigns forever. SUBJECT, HOWEVER, to (a) Permitted Liens, (b) Liens which have been granted by the Company to other Persons prior to the date of the execution and delivery of this Indenture, and (c) as to any property acquired by the Company after the date of execution and delivery of this Indenture, Liens existing or placed thereon at the time of the acquisition thereof (including, but not limited to, Purchase Money Liens and the Lien of any Class“A” Mortgage), it being understood that with respect to any of such property which is now or hereafter becomes subject to the Lien of any Class“A” Mortgage, the Lien of this Indenture shall at all times be junior and subordinate to the Lien of such Class“A” Mortgage; BUT IN TRUST, NEVERTHELESS, for the equal and ratable benefit and security of all present and future Holders of the Bonds, and to secure the payment of the principal of, premium, if any, and interest, if any, on the Bonds issued and Outstanding under this Indenture when payable in accordance with the provisions thereof and hereof, and to secure the performance by the Company of, and its compliance with, the covenants and conditions of this Indenture without any preference, priority or distinction of any one Bond over any other Bond by reason of priority in the time of issue or negotiation thereof or otherwise; UPON THE CONDITION that, until the happening of an Event of Default and subject to the provisions of Article VIII, the Company shall be permitted to possess and use the Mortgaged Property, except cash, securities and other personal property deposited and pledged, or required to be deposited and pledged, with the Trustee and to receive and use the rents, issues, profits, revenues and other income of the Mortgaged Property; PROVIDED, HOWEVER, that the right, title and interest of the Trustee in and to the Mortgaged Property shall cease, terminate and become void in accordance with, and subject to the conditions set forth in, ArticleIX hereof, and if, thereafter, the principal of and premium, if any, and interest, if any, on the Bonds shall have been paid to the Holders thereof, or shall have been paid to the Company pursuant to Section6.03(e) hereof, then and in that case this Indenture shall terminate, and, upon request of the Company, the Trustee shall execute and deliver to the 6 Company such instruments as the Company shall require to evidence such termination; otherwise this Indenture, and the estate and rights hereby granted, shall be and remain in full force and effect; and IT IS HEREBY COVENANTED AND AGREED, by and between the Company and the Trustee, that all Bonds are to be authenticated and delivered and that all Mortgaged Property is to be held, subject to the further covenants, conditions, and trusts hereinafter set forth, and the Company, for itself and its successors and assigns, does hereby covenant and agree to and with the Trustee and its successors in trust, for the equal and ratable benefit of all Holders of the Bonds, as follows: ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.01General Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (a)the terms defined in this Articlehave the meanings assigned to them in this Articleand include the plural as well as the singular; (b)all terms used herein (and which are not specifically defined herein) which are defined in the Trust Indenture Act or by Commission rule under the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (c)all terms used herein (and which are not specifically defined herein) which are defined in the Uniform Commercial Code (as in effect in the relevant jurisdiction) have the meanings assigned to them therein; (d)the word “or” is not exclusive; (e)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with Generally Accepted Accounting Principles; (f)the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Sectionor other subdivision; and (g)all references in this instrument to designated Articles, Sections and other subdivisions are to the designated Articles, Sections and other subdivisions of this Indenture. “Accountant”means a Person engaged in the accounting profession or otherwise qualified to pass on accounting matters (including, but not limited to, a Person certified or licensed as a public accountant, whether or not then engaged in the public accounting 7 profession), which Person, unless required to be Independent, may be employed by or Affiliated with the Company. “Act” , when used with respect to any Holder, has the meaning specified in Section1.07(a). “Adjusted Net Earnings”means the amount calculated in accordance with Section1.03(a); provided, however, that if any of the property of the Company owned by it at the time of the making of any Net Earnings Certificate (a)shall have been acquired during or after any period for which Adjusted Net Earnings of the Company are to be computed, (b)shall not have been acquired in exchange or substitution for property the net earnings of which have been included in the Adjusted Net Earnings of the Company, and (c)had been operated as a separate unit and items of revenue and expense attributable thereto are readily ascertainable, then the net earnings of such property (computed in the manner provided for the computation of the Adjusted Net Earnings of the Company) during such period or such part of such period as shall have preceded the acquisition thereof, to the extent that the same have not otherwise been included in the Adjusted Net Earnings of the Company, shall be so included. “AEA”means, as of any time, the Atomic Energy Act of 1954, or any successor statute, as in force at such time. “Affiliate”of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person; “Affiliated” has a meaning correlative to the foregoing.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct generally the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Annual Interest Requirements”means the amount calculated in accordance with Section1.03(b). “Applicable Procedures”of a Depository means, with respect to any matter at any time, the policies and procedures of such Depository, if any, that are applicable to such matter at such time. “Appraiser”means a Person engaged in the business of appraising property or competent to determine the Fair Value or fair market value of the particular property in question, and who or which, unless required to be Independent, may be employed by or Affiliated with the Company. “Appraiser’s Certificate”means a certificate signed by an Appraiser; any Appraiser’s Certificate which is relied upon by an Independent Engineer, for purposes of an Independent Engineer’s Certificate, shall be signed by an Independent Appraiser. “Authenticating Agent”means any Person (other than the Company or an Affiliate of the Company) authorized by the Trustee to act on behalf of the Trustee to authenticate one or more series of Bonds, or any Tranche thereof. 8 “Authorized Executive Officer”means the Chairman of the Board, the Chief Executive Officer, the President, any Vice President (whether or not his or her title includes a modifier such as “Executive”, “Senior” or the like), the Treasurer, any Assistant Treasurer, the Corporate Secretary, any Assistant Corporate Secretary or any other officer of the Company designated in an Officer’s Certificate delivered to the Trustee to be an Authorized Executive Officer. “Authorized Publication”means a newspaper or financial journal of general circulation, printed in the English language and customarily published on each Business Day, whether or not published on Saturdays, Sundays or holidays; or, in the alternative, shall mean such form of communication as may have come into general use for the dissemination of information of similar import.In the event that successive weekly publications in an Authorized Publication are required hereunder they may be made (unless otherwise expressly provided herein) on the same or different days of the week and in the same or in different Authorized Publications.In case, by reason of the suspension of publication of any Authorized Publication, or by reason of any other cause, it shall be impractical without extraordinary expense to make publication of any notice in an Authorized Publication as required by this Indenture, then such method of publication or notification as shall be made with the approval of the Trustee shall be deemed the equivalent of the required publication of such notice in an Authorized Publication. “Authorized Purposes”means the authentication and delivery of Bonds, the release of property or the withdrawal of cash under any of the provisions of this Indenture. “Board of Directors”duly means any of (a) the board of directors of the Company, (b) any authorized committee of that board or (c) any officer of the Company duly authorized by the Board of Directors to take a specified action. “Board Resolution”means a copy of a resolution certified by the Corporate Secretary or an Assistant Corporate Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee.Where any provision of this Indenture refers to action to be taken pursuant to a Board Resolution, such action may be taken by the Board of Directors, any duly authorized committee of that board or any officer of the Company duly authorized by the Board of Directors to take such action. “Bonded”has the meaning specified in Section1.02(a). “Bond Register” and “Bond Registrar”have the respective meanings specified in Section3.05(a). “Bonds”means any bonds authenticated and delivered under this Indenture. “Business Day”when used with respect to a Place of Payment or any other particular location specified in the Bonds or this Indenture, means any day, other than a Saturday or Sunday, which is not a day on which banking institutions or trust companies in such Place of Payment or other location are generally authorized or required by law, regulation or executive order to remain closed, except as may be otherwise specified as contemplated by Section3.01. 9 “Class“A” Bonds”means bonds or other obligations now or hereafter issued and Outstanding under any
